Citation Nr: 1002418	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  09-13 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from July 1941 to August 
1946 and from February 1948 to June 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran was scheduled for VA examinations to evaluate 
his claim for benefits but canceled the examinations.  He has 
not presented good cause for not attending the examinations.

2.  There is no competent evidence of record of a current 
disability of hearing loss, and no such evidence that relates 
tinnitus to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385, 3.655 (2009).

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107; 38 
C.F.R. § 3.102, 3.303, 3.304, 3.655.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty in the U. S. Coast Guard 
from July 1941 to August 1946 and from February 1948 to June 
1950.  A review of his service treatment records (STRs) for 
both periods of service does not reflect any findings of 
hearing loss or tinnitus during service.  The Veteran had 
several physical examinations, to include entrance, 
reenlistment, and separation.  His hearing was recorded as 
30/30 for conversation voice and 15/15 for whispered voice.  
There is no evidence of any other type of hearing test being 
administered.

The Veteran submitted an initial claim for VA benefits in 
September 1946.  He was granted service connection for an 
anxiety state that same month.  

In the intervening years the Veteran sought different VA 
benefits to include service connection for several disorders 
as well as entitlement to nonservice-connected disability 
pension benefits.  Medical evidence from VA and private 
sources was negative for any evidence of hearing loss or any 
complaints of ringing in the ear or diagnosis of tinnitus.

At a VA examination in August 1962 the Veteran reported that 
he injured his right hand while working with dynamite on the 
Missouri River Project.  At another VA examination in January 
1965, he reported he worked in construction doing high work 
as a steel worker.  

The Veteran submitted his current claim for benefits in 
December 2007.  He stated that he was a gunner on a Coast 
Guard ship while serving in the North Atlantic.  He said his 
hearing loss and tinnitus were due to noise exposure while 
serving on the ship in combat situations.  He did not have 
hearing protection.  He also stated that, given his service 
experience, his exposure to acoustic trauma should be 
conceded and that he should be afforded a VA examination.  

The Veteran did not present any evidence in support of his 
claim or indicate that he had being diagnosed and/or treated 
for either hearing loss or tinnitus at any time.  

The RO wrote to the Veteran in January 2008.  He was asked to 
submit evidence in support of his claim or identify evidence 
that VA could obtain on his behalf.  He did not respond to 
the letter.

The Veteran's personnel records were received in January 
2008.  The records reflect that the Veteran did serve on 
convoy duty in the North Atlantic aboard the USCGC MODOC from 
May 1942 to August 1943.  He had other shipboard assignments 
as well as a number of shore assignments during his first 
period of service.  The Veteran was assigned to a Coast Guard 
buoy tender during his second period of service as his 
primary assignment.  

The Veteran was scheduled for an audiology examination in 
January 2008.  He called and canceled the examination and 
said that he had no transportation.  He wanted his 
examination to be re-scheduled for March 2008.  His 
examination was re-scheduled for a later date in January 
2008.  He again called and canceled because of no 
transportation.

The RO denied the Veteran's claim in February 2008.  It was 
noted that there was no objective evidence of record to 
establish either hearing loss or tinnitus.  The Board notes 
that the RO relied on information obtained from the internet 
regarding the wartime service of the USCGC EVERGREEN.  The RO 
conceded the Veteran's noise exposure based on information of 
the EVERGREEN having armaments of 20-millimeter (mm) guns, a 
3" cannon, and depth charges.  As noted, the Veteran's 
actual convoy duty was aboard the USCGC MODOC.  The Veteran 
had reported that his main noise exposure was from 20-mm guns 
on his ship.  The rating decision noted that the Veteran had 
been scheduled for a VA examination on two occasions but had 
canceled the examination both times.

The Veteran's notice of disagreement (NOD) was received in 
September 2008.  He said he was unable to make the scheduled 
appointments for a VA examination because of a lack of 
transportation.  He said that he now had transportation 
available and asked that his examination be re-scheduled.  

The Veteran was scheduled for a VA audiology examination in 
February 2009.  Evidence of record shows that he again 
canceled the examination.  There is no indication in the 
claims folder as to why he canceled.  There is also no 
indication that he asked that the examination be re-
scheduled.

The RO continued the denial of the Veteran's claims and 
issued a statement of the case (SOC) in February 2009.  The 
SOC explained that evidence expected from the VA examinations 
would have been helpful in adjudicating the Veteran's claims.  
However, the evidence of record did not establish the 
existence of either disability.

The Veteran perfected his appeal in April 2009.  His 
representative submitted additional written argument.  There 
was no explanation for the Veteran having canceled his 2009 
VA examination, no request for a future examination, and no 
identification of any other evidence that would support the 
Veteran's claim.  

In a separate statement from December 2009, the Veteran's 
representative maintained that the Veteran's combat service 
was sufficient to establish the presence of his claimed 
disabilities.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, 
certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred during service if 
the disorder becomes manifest to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

For the purposes of applying the law administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

If evidence of record shows that a Veteran engaged in combat, 
and if an injury or disease is alleged to have been incurred 
or aggravated in combat, such incurrence or aggravation may 
be shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such evidence may be 
rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

In this case the Veteran's personnel records do not reflect 
that he served in combat by means of a notation of such 
service or his having received any medals or awards 
indicative of his participation in combat.  However, his 
records show that he served aboard a ship involved in convoy 
duty in the North Atlantic in 1942 and 1943 during World War 
II.  

Assuming, arguendo, for the purposes of this claim that the 
Veteran did serve in combat, such a concession would only 
establish that he was exposed to acoustic trauma in service.  
It would not establish current hearing loss or tinnitus that 
is related to service.  

The Board notes that lay evidence in the form of statements 
or testimony of the Veteran is competent to establish 
evidence of symptomatology where symptoms are capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The 
Veteran cited to the Charles case in his claim to say that he 
is competent to provide lay evidence of a ringing in his ears 
since service.  In some cases, under 38 U.S.C.A. § 1154(a) 
(West 2002), lay evidence can be sufficient to establish 
diagnosis of a condition.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  In particular, the Federal Circuit 
stated that:

We have consistently held that 
"[l]ay evidence can be competent 
and sufficient to establish a 
diagnosis of a condition when (1) a 
layperson is competent to identify 
the medical condition, (2) the 
layperson is reporting a 
contemporaneous medical diagnosis, 
or (3) lay testimony describing 
symptoms at the time supports a 
later diagnosis by a medical 
professional.  

Davidson, 581 F.3d. at 1316 (citing Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir 2007).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran has stated his lay opinion as to 
why he believes he has hearing loss and tinnitus that are 
related to service.  However, hearing loss, for VA disability 
purposes, must be established by diagnosis based on 
audiological testing.  There is a specific regulation setting 
forth the requirements that must be met and the Veteran is 
not competent to establish his hearing loss by lay statement 
alone, especially in light of a complete absence of any 
medical evidence to support such a contention.  

As to his claim for tinnitus, the Veteran is competent to 
provide evidence of his symptoms.  However, he is not 
competent to relate his claim of tinnitus to service.  A 
medical professional must provide that nexus after evaluating 
his circumstances of service, and postservice noise exposure 
to determine the likely etiology of any tinnitus that is 
present.  The evidence in this case shows that the Veteran 
worked in construction for a number of years after service, 
to include using dynamite.  The Board does not express any 
opinion as to the etiology of the Veteran's claimed tinnitus.  
However, the Board must point out that there is no absence of 
noise exposure after service such that a conclusion could be 
made that noise exposure in service could be the only source 
of his tinnitus.  Thus, medical evidence is required in this 
case to establish the etiology of the claimed tinnitus.

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Therefore, the Board concludes 
that, without any current clinical evidence confirming the 
presence of a hearing loss disability as required by 
38 C.F.R. § 3.385, service connection must be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (current 
disability is a prerequisite to an award of service 
connection).  

In the absence of a medical opinion to relate the Veteran's 
claimed tinnitus to his military service, his claim for 
service connection for tinnitus must also be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for hearing loss or tinnitus.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Court issued a decision in March 2006 in the case of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.

The Veteran submitted his claim in December 2007.  He 
provided specific argument as to why his claimed disabilities 
should be service connected and cited to 38 C.F.R. § 3.159 
and VA's duty to accept certain evidence as proof of a claim.  
He also made specific reference to the Charles case as 
supportive of his lay statements as proof of his disability.  

The RO wrote to him in January 2008.  The Veteran was advised 
of the evidence required to substantiate his claim for 
service connection.  He was further advised of the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The RO informed the 
Veteran on the types of evidence he could submit that would 
support his claim for service connection.  He was also asked 
to submit any medical evidence that he had.  The letter also 
provided the notice regarding effective dates and how 
disability ratings are determined as addressed in Dingess.

The Veteran did not respond to the letter.  His claim was 
denied in February 2008.

The Veteran has not disputed the contents of the VCAA notice 
in this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  From the outset 
he demonstrated actual knowledge of what was required to 
establish service connection as evidenced by his statements.  
Thus, the Board is satisfied that the duty to notify 
requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) were satisfied

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes his STRs, military personnel records, and 
statements from the Veteran.  He elected to not have a 
hearing in his case.  He identified no other information or 
evidence that would support his claim.  As noted, he failed 
to report for his scheduled VA examinations.

The Board notes that corresponding to VA's duty to assist the 
Veteran in obtaining information is a duty on the part of the 
Veteran to cooperate with VA in developing a claim.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that 
"[t]he duty to assist is not always a one-way street"); see 
also 38 C.F.R. § 3.159(c)(1)(i), (c)(2)(i) (2009).  VA's duty 
must be understood as a duty to assist the Veteran in 
developing his claim, rather than a duty on the part of VA to 
develop the entire claim with the Veteran performing a 
passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008) 
(citing to Woods, 1 Vet. App. at 193).  The Veteran must 
assist VA by providing evidence in support of his claim or by 
identifying outstanding evidence so that it can be obtained 
on his behalf.

He also must report for scheduled VA examinations that are 
necessary in providing evidence that would allow for a 
thorough review of his claim.  He failed to report for his 
examinations.  He offered the reason of no transportation for 
the first instance, but provided no explanation for canceling 
the 2009 examination.  VA is required to evaluate his claim 
based on the evidence of record.  See 38 C.F.R. § 3.655 
(2009).  The claim has been evaluated based on the evidence 
of record with an outcome that is not favorable to the 
Veteran.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware 
of any such evidence.

ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


